      8:21-cv-01062-HMH          Date Filed 04/12/21      Entry Number 1        Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENWOOD DIVISION

AMY BATTAGLIA, as Personal          )
Representative of the Estate of     )
STEPHEN BATTAGLIA, deceased,        )
                                    )
                  Plaintiff,        )                           COMPLAINT
                                    )
     vs.                            )                        (Jury Trial Demanded)
                                    )
HARBOR FREIGHT TOOLS USA, INC., )
                                    )
                  Defendant.        )
____________________________________)


       Plaintiff AMY BATTAGLIA, as Personal Representative of the Estate of STEPHEN

BATTAGLIA (hereafter referred to as “Plaintiff”), by and through their undersigned counsel

JOHNSON BECKER, PLLC and MOTLEY RICE, LLC, files this Complaint to assert

wrongful death, survival, and other actions arising from the negligence and strict products liability

of the above-captioned Defendant HARBOR FREIGHT TOOLS USA, INC. (hereafter referred

to as “Defendant Harbor Freight”), and in support thereof, Plaintiff aver as follows:

                                    NATURE OF THE CASE

       1.      Defendant Harbor Freight operates roughly 1000 stores in at least 48 states,

including South Carolina, that sell tools, including the “Pittsburgh Automotive” 3-ton jack stands,

item number 61196 (hereafter referred to as the “subject jack stand(s)”) at issue in this case.

       2.      On or about April 20, 2018, the subject jack stands collapsed while the deceased,

Stephen Battaglia, was working on his vehicle in his backyard. As a result, the vehicle fell on

Stephen Battaglia’s chest, killing him. He was 22 years old.




                                                 1
      8:21-cv-01062-HMH          Date Filed 04/12/21       Entry Number 1        Page 2 of 20




       3.      On or about May 3, 2020, Harbor Freight recalled1 more than 1.2 million Pittsburgh

Automotive 3 Ton Heavy Duty Steel Jack Stands manufactured between December 1, 2012 and

December 1, 2019, which includes the subject jack stands, because of a defect involving the

“product quality” that “was inconsistent due to aging of the tooling and inconsistent location

indexing of the pawl armature hole.”2 The recall was issued in cooperation with the National

Highway Traffic Safety Administration (NHTSA).

       4.      Defendant Harbor Freight manufactured these jack stands, including the subject

jack stands, with a defect that made them inherently dangerous.

       5.      As a result, Plaintiff Amy Battaglia, on behalf of her deceased son Stephen

Battaglia, brings this case for actions of wrongful death pursuant to S.C. Code Ann.§ 15-5-10 et

seq and survival pursuant to S.C. Code Ann.§ 15-5-90 et seq as a direct and proximate result of

the negligence and strict products liability of Defendant Harbor Freight.

                                          THE PARTIES

       6.      Plaintiff Amy Battaglia is a resident and citizen of the Town of Calhoun Falls,

County of Abbeville, State of South Carolina, and is the Personal Representatives of the Estate of

her late son, Stephen Battaglia (“Stephen”). Her appointment can be found in the Probate Court

for the County of Abbeville, State of South Carolina under Estate No. 2021-ES-01-101.

       7.      Defendant Harbor Freight is a corporation existing under the laws of Delaware with

its principal place of business located at 26565 Agoura Road in Calabasas, California 91302.

Defendant Harbor Freight is a corporate citizen of Delaware and California. Defendant Harbor

Freight is registered to do business in this state with the South Carolina Secretary of State’s Office,



1
  See https://static.nhtsa.gov/odi/rcl/2020/RCLRPT-20E027-9959.PDF (last accessed March 24,
2021). A copy of the Safety Recall Report is attached hereto as Exhibit A.
2
  Id.
                                                  2
      8:21-cv-01062-HMH          Date Filed 04/12/21       Entry Number 1        Page 3 of 20




and its registered agent for service of process is Corporate Creations Network Inc., 6650 Rivers

Avenue, North Charleston, South Carolina 29406.


                                 JURISDICTION AND VENUE

       8.      Defendant Harbor Freight advertises and sells goods in the State of South Carolina,

and has advertised and sold the type of Pittsburgh Automotive stands at issue in in this matter in

the State of South Carolina.

       9.      Defendant Harbor Freight transacted and conducted business within the State of

South Carolina that relates to the allegations in this Complaint.

       10.     Defendant Harbor Freight derived substantial revenue from goods and products

used in the State of South Carolina, including Pittsburgh Automotive stands.

       11.     Defendant Harbor Freight expected or should have expected its acts to have

consequences within the State of South Carolina, and derived substantial revenue from interstate

commerce related to Pittsburgh Automotive stands.

       12.     Defendant Harbor Freight regularly and persistently engaged in the business of

marketing, distributing, and/or selling Pittsburgh Automotive stands for use by consumers,

including those within the State of South Carolina.

       13.     Defendant Harbor Freight is authorized to do business in the State of South

Carolina and derives substantial income from doing business in this state.

       14.     Defendant Harbor Freight purposefully availed itself of the privilege of conducting

activities within the State of South Carolina, thus invoking the benefits and protections of its laws.

       15.     At all times relevant herein, Defendant Harbor Freight conducted substantial

business in South Carolina and purposely availed itself of the privilege of doing business in South

Carolina by knowingly marketing, distributing, selling and shipping products, including Pittsburgh

                                                  3
      8:21-cv-01062-HMH           Date Filed 04/12/21       Entry Number 1         Page 4 of 20




Automotive stands, into South Carolina for sale to consumers in this state. Further, this action

arises from Defendant Harbor Freight’s conduct directed toward South Carolina, arises from a tort

committed in whole or in part within South Carolina, relates to Defendant Harbor Freight’s regular

and persistent manufacture, supply and sale of Pittsburgh Automotive stands, and resulted in

injuries in South Carolina. Therefore, as to Defendant Harbor Freight, personal jurisdiction is

proper under South Carolina’s long-arm statute. See S.C. Code Ann. §§ 36-2-802; -803.

        16.     Jurisdiction over Defendant Harbor Freight is also proper under the due process

provisions of the South Carolina and United States constitutions. See e.g. Ford Motor Co. v.

Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017 (2021).

        17.     This Court has subject matter jurisdiction over this case pursuant to diversity

jurisdiction prescribed by 28 U.S.C. § 1332 because the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and there is complete diversity of citizenship

between the parties.

        18.     Venue of this action properly lies in the District of South Carolina, pursuant to 28

U.S.C. § 1391(a), and within the Greenwood Division, pursuant to Local Civil Rule 3.01 (D.S.C.),

as it is the judicial district and division in which a substantial part of the events or omissions giving

rise to the claim occurred, in which Defendant Harbor Freight does business relating to the

allegations contained herein, and wherein Plaintiff resides.



                                       OPERATIVE FACTS

    A. The Multiple “Pittsburgh Automotive” Jack Stand Recalls

        19.     Defendant Harbor Freight operates roughly 1000 stores in at least 48 states that sell

tools, including jack stands labeled “Pittsburgh Automotive” that come in at least 2 varieties of 3-


                                                   4
      8:21-cv-01062-HMH           Date Filed 04/12/21        Entry Number 1         Page 5 of 20




ton jack stands, item numbers 61196 and 56371, and one variety of six-ton jack stands, item

number 61197.

        20.     On or about May 3, 2020, Defendant Harbor Freight recalled3 more than 1.2 million

Pittsburgh Automotive 3 Ton Heavy Duty Steel Jack Stands manufactured between December 1,

2012 and December 1, 2019, which includes the subject jack stands. The recall was issued in

cooperation with the NHTSA.

        21.     According to the recall notice4, the jack stands were recalled because of a defect

causing the potential for, while under load and with a shift in weight, the pawl of the jack stands

to disengage from the extension lifting post, allowing the stand to drop suddenly, with the potential

to injure or crush a person under the lifted car or truck, just as it did in this case.

        22.     More specifically, for certain jack stand units, the ratchet teeth on the jack stand

lifting extension post may inconsistently engage the pawl to a sufficient depth.

        23.     On or about May 20, 2020, Defendant Harbor Freight issued a second recall5

involving approximately 454,000 units of the Pittsburgh Automotive 6 Ton Heavy Duty Steel Jack

Stands, item number 61197, manufactured between June 13, 2013 and November 22, 2019.

        24.     Again, these jack stands were recalled due to the “product quality” which was

“inconsistent due to aging of the tooling.”6




3
  Id.
4
  Id.
5
  See https://static.nhtsa.gov/odi/rcl/2020/RCLRPT-20E016-6561.PDF (last accessed March 24,
2021).
6
  Id.
                                                    5
      8:21-cv-01062-HMH          Date Filed 04/12/21     Entry Number 1        Page 6 of 20




       25.     On or about July 7, 2020, Defendant Harbor Freight issued a third recall7; this time

involving a “welding defect” of the replacements for the previously recalled Pittsburgh

Automotive 3 Ton Heavy Duty Jack Stands.

       26.     In response to the recall, Defendant Harbor Freight’s CEO Eric Schmidt, issued, in

relevant part, the following statement:

       “I’m disappointed and embarrassed because we’ve identified a welding defect in a small
       number of the Pittsburgh 3 ton steel jack stands (SKU 56373) that replaced the recalled
       jack stands. We’re now adding these jack stands to our recall. Unfortunately, this defect
       wasn’t discovered during the initial recall investigation.”8

       27.     On June 6, 2020, a class action lawsuit was filed against Defendant Harbor Freight

concerning the defective “Pittsburgh Automotive” jack stands that have been recalled. The class

action was filed in the Central District of California, and is titled Mel Comes v. Harbor Freight

Tools USA, Inc. (Case No. 2:20-cv-05451-DMG-KK).

       28.     Since that time, multiple additional class action lawsuits have been filed around the

country alleging defects in Defendant Harbor Freight’s jack stands similar or identical to those

referenced herein.

    B. The Subject Jack Stand and Incident on April 20, 2018

       29.     On or about August 27, 2017, Stephen Battaglia purchased the subject jack stands

directly from Defendant Harbor Freight via its website, www.HarborFreight.com.

       30.     On or about April 20, 2018, the deceased, Stephen Battaglia, was working on his

vehicle in his backyard located at 55 Fairview Street, Calhoun Falls, South Carolina 29628. He

used the subject jack stands to hoist his vehicle.



7
  See https://www.usatoday.com/story/money/2020/07/07/harbor-freight-jack-stands-
recall/5393897002/ (last accessed March 24, 2021).
8
  See https://milled.com/harbor-freight/important-safety-message-about-jack-stands-
mZ0SghMWdwMGZO4J (last accessed March 24, 2021).
                                                     6
      8:21-cv-01062-HMH         Date Filed 04/12/21       Entry Number 1        Page 7 of 20




       31.     After some time, Stephen’s parents, Amy and Paul Battaglia found Stephen under

the vehicle, with the subject jack stand collapsed nearby.

       32.     According to the Coroner, the vehicle fell on Stephen Battaglia’s chest, killing him.

He was 22 years old.

       33.     These jack stands, including the subject jack stand, are unsafe due to

inconsistencies in manufacturing caused by aging in the tooling. These inconsistencies make the

stands inherently dangerous because they can collapse under a load causing danger, injury or death

to nearby individuals and damage to property. In addition, the three-ton jack stands, including the

subject jack stands, had inconsistent location indexing of the pawl armature hole.

       34.     The failure of the jack stands results from a defect created during the manufacturing

process. This created a latent defect that was not readily apparent to the consumer, including

Stephen Battaglia, at the time of purchase.

       35.     Defendant Harbor Freight knew or should have known about the defective nature

of its jack stands; yet failed to disclose this knowledge to hundreds or thousands of consumers,

including Stephen Battaglia, which ultimately resulted in his untimely death.

                                 FIRST CAUSE OF ACTION
                            WRONGFUL DEATH & SURVIVAL:
                   STRICT LIABILITY – MANUFACTURING DEFECT
       36.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as though fully set forth herein

       37.     At all relevant times relevant, there was in full force and effect certain statutes of

the State of South Carolina pertaining to Sellers of Defective Products as set forth in Section 15-

73-10 et seq. of the South Carolina Code Ann. (1976, as amended).




                                                 7
      8:21-cv-01062-HMH          Date Filed 04/12/21      Entry Number 1        Page 8 of 20




       38.     Pursuant to S.C. Code § 15-73-10 et seq., Defendant Harbor Freight is strictly liable

in tort, irrespective of privity, for manufacturing, assembling and placing a defective and

unreasonably dangerous product into the stream of commerce, which was a proximate cause of

Plaintiff’s Decedent’s injuries and death

       39.     Defendant Harbor Freight had an active role in the manufacture,            assembly,

distribution and sale of the Pittsburgh Automotive stands, including the one at issue.

       40.     The Pittsburgh Automotive stands were neither merchantable nor reasonably suited

to the use intended when placed into commerce by Defendant Harbor Freight.

       41.     At all relevant times, including when the incident alleged herein occurred, the

Pittsburgh Automotive stand was used in an intended and/or foreseeable manner.

       42.     Plaintiff’s decedent neither misused nor materially altered the Pittsburgh

Automotive stand, and at the time of the incident complained of herein, the Pittsburgh Automotive

stand was in the same or substantially similar condition that they were in at the time of sale.

       43.     As manufactured and sold, the Pittsburgh Automotive stand at issue failed to

perform in a manner reasonably expected in light of its intended design, nature and function;

indeed it performed in a manner fundamentally inconsistent with the expectations of a reasonable

consumer.

       44.     These Harbor Freight jack stands, including the subject jack stands, are unsafe due

to inconsistencies in manufacturing caused by aging in the tooling. These inconsistencies make

the stands inherently dangerous because they can collapse under a load causing danger, injury or

death to nearby individuals and damage to property; just as the subject jack stands did in this case.

In addition, the three-ton jack stands, including the subject jack stands, had inconsistent location

indexing of the pawl armature hole.



                                                 8
      8:21-cv-01062-HMH             Date Filed 04/12/21    Entry Number 1       Page 9 of 20




         45.      Defendant Harbor Freight knew or should have known about the defective nature

of its jack stands; yet failed to disclose this knowledge to hundreds or thousands of consumers,

including Stephen Battaglia, which ultimately resulted in his untimely death.

         46.      As manufactured and sold by Defendant Harbor Freight, the Pittsburgh Automotive

stand was in a defective condition and unreasonably dangerous to user and consumers, such as

Plaintiff’s decedent.

         47.      The defective, unreasonably dangerous Pittsburgh Automotive stand, as

manufactured, failed in its essential purpose --- to uphold the weight of Plaintiff’s decedent’s

vehicle while hoisted so that could perform maintenance of the vehicle --- and was a direct and

proximate cause of the collapse of vehicle onto Plaintiff’s decedent.

         48.      The collapse of Pittsburgh Automotive stand directly and proximately caused

Stephen to:

               a. suffer excruciating personal injuries;

               b. endure physical pain and suffering;

               c. suffer emotional distress, mental anguish, terror, knowledge of bodily injury and

                  impending death;

               d. Loss of income;

               e. funeral expenses; and

               f. suffer other such injuries, damages, and particulars as the evidence may show.

   49.            By reason of the foregoing, and under S.C. Code Ann. § 15-5-90 et seq., Plaintiff,

on behalf of the Estate of Stephen Battaglia, is entitled to recover for all general and special

damages to Stephen proximately caused by Defendant Harbor Freight and the defective condition




                                                    9
        8:21-cv-01062-HMH       Date Filed 04/12/21       Entry Number 1        Page 10 of 20




of its product manufactured, distributed, marketed, placed into the stream of commerce and/or

sold.

   50.         Moreover, wrongful death is a specifically recognized cause of action under South

Carolina law, and this cause of action is brought in accordance with S.C. Code Ann.§ 15-5-10 et

seq on behalf of the surviving heirs of Stephen Battaglia, deceased, by his personal representative,

Amy Battaglia.

   51.         The Plaintiff, as personal representative of the estate of Stephen Battaglia,

deceased, is authorized to and bring this action on behalf of the survivors and statutory

beneficiaries of Stephen Battaglia under and by virtue of S.C. Code Ann.§ 15-5-10 et seq.

   52.         As a direct and proximate result of Plaintiff’s Decedent’s death, which a direct and

proximate result of the manufacture and sale of the defective, unreasonably dangerous Pittsburgh

Automotive stand Plaintiff’s Decedent’s beneficiaries have suffered damages, present and

prospective, which are naturally the proximate consequence of the Defendant Harbor Freight’s

wrongful acts and omissions, including pecuniary loss, mental shock and suffering, wounded

feelings, grief and sorrow, loss of companionship, funeral expenses, and such other damages as

the Court or jury deems just and proper for Plaintiff’s Decedent’s wrongful death under S.C. Code

Ann. § 15-51-10 et seq.

   53.         As a direct and proximate result of the death of Stephen Battaglia, his survivors

have been deprived of the earnings, services, maintenance, guidance, tutelage, advice, counsel,

support, comfort, assistance and society that they would have received from Stephen Battaglia for

the remainder of his natural life had his life not been tragically and prematurely lost.

   54.         As a direct and proximate result of the acts/omissions of Defendant Harbor Freight

as set forth above, decedent, Stephen Battaglia, suffered injuries, including excruciating pain and



                                                 10
     8:21-cv-01062-HMH            Date Filed 04/12/21    Entry Number 1       Page 11 of 20




suffering, mental anguish, terror, and knowledge of bodily injury and impending death. Stephen

Battaglia has lost his life as set forth herein.

    55.         By reason of the foregoing and pursuant to sections 15-5-90 and 15-51-10 of the

South Carolina Code, Plaintiff demands judgment against Defendant Harbor Freight for all actual

and compensatory damages suffered, as well as for punitive damages in an amount sufficient to

keep such wrongful conduct from being repeated, together with interest, if applicable, and all costs

of this action and for such other and further relief as this Honorable Court and/or jury may deem

just and proper.

                          SECOND CAUSE OF ACTION
             WRONGFUL DEATH & SURVIVAL: NEGLIGENT MANUFACTURING
                                   DEFECT
    56.         Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as though fully set forth herein.

    57.         At all times material hereto, Defendant Harbor Freight owed Plaintiff’s Decedent a

duty of reasonable care in the assembly, manufacture, packaging, distribution, sale and/or

placement into the stream of commerce of the Pittsburgh Automotive stand.

    58.         At all times material hereto, Defendant Harbor Freight owed Plaintiff a duty of

reasonable care in the assembly, manufacture, packaging, distribution, sale and/or placement into

the stream of commerce of the Pittsburgh Automotive stand.

    59.         Defendant Harbor Freight developed, tested, assembled, manufactured, packaged,

distributed, marketed, sold, retailed and/or otherwise placed into the stream of commerce

Pittsburgh Automotive stand, which was purchased by Plaintiff’s Decedent, in defective condition

unreasonably dangerous to foreseeable users.

    60.         The Pittsburgh Automotive stand was neither merchantable, nor reasonably suited

for its intended, anticipated and/or foreseeable uses, when it was developed, tested, assembled,

                                                   11
     8:21-cv-01062-HMH           Date Filed 04/12/21     Entry Number 1         Page 12 of 20




manufactured, packaged, distributed, marketed, sold, retailed and/or otherwise placed into the

stream of commerce by Defendant Harbor Freight.

   61.         The Pittsburgh Automotive stand was defective and unreasonably dangerous at the

time it left the possession and control of Defendant Harbor Freight and it was expected to, and did,

reach Plaintiff’s Decedent in substantially the same condition as it was in at the time it was

developed, tested, assembled, manufactured, packaged, distributed, marketed, sold, retailed and/or

otherwise placed into the stream of commerce by Defendant Harbor Freight.

   62.         At all relevant times, including when the Incident alleged herein occurred, the

Pittsburgh Automotive stand was used in a reasonable, intended, anticipated and/or foreseeable

manner.

   63.         Plaintiff’s Decedent neither misused, nor materially altered the Pittsburgh

Automotive stand, at any time.

   64.         At all times material hereto, Plaintiff’s Decedent exercised due care and was

properly handling Pittsburgh Automotive stand in a reasonable, intended, anticipated and/or

foreseeable in the manner.

   65.         At all times material hereto, the actions and omissions Defendant Harbor Freight

were negligent, grossly negligent, willful, wanton, reckless and/or careless, and Defendant Harbor

breached duties owed to Plaintiff’s Decedent and to Plaintiff by, inter alia:

           a. Assembling, manufacturing and distributing the Harbor Freight jack stands,

               including the subject jack stands, in a defective, unreasonably dangerous condition

               due to inconsistencies in manufacturing caused by aging in the tooling. These

               inconsistencies make the stands inherently dangerous because they can collapse

               under a load causing danger, injury or death to nearby individuals and damage to



                                                12
     8:21-cv-01062-HMH           Date Filed 04/12/21     Entry Number 1         Page 13 of 20




               property; just as the subject jack stands did in this case. In addition, the three-ton

               jack stands, including the subject jack stands, had inconsistent location indexing of

               the pawl armature hole;

           b. Assembling, manufacturing and distributing the jack stands, including the subject

               jack stands, in a condition wherein they did not conform their intended design or

               specifications;

           c. Assembling, manufacturing and distributing the jack stands, including the subject

               jack stands, in a condition wherein they were not suitable for their intended

               purposes or able to support the loads anticipated during the hoisting of vehicles;

               and

           d. In such other particulars are the evidence may show.


   66.         Defendant Harbor Freight knew or should have known about the defective nature

of its jack stands; yet failed to disclose this knowledge to hundreds or thousands of consumers,

including Stephen Battaglia, which ultimately resulted in his untimely death.

   67.         The defective, unreasonably dangerous Pittsburgh Automotive stand, as

manufactured, failed in its essential purpose --- to uphold the weight of Plaintiff’s decedent’s

vehicle while hoisted so that could perform maintenance of the vehicle --- and was a direct and

proximate cause of the collapse of vehicle onto Plaintiff’s decedent.

   68.         The collapse of Pittsburgh Automotive stand directly and proximately caused

Stephen to:

           a. suffer excruciating personal injuries;

           b. endure physical pain and suffering;

           c. suffer emotional distress, mental anguish, terror, knowledge of bodily injury and


                                                13
        8:21-cv-01062-HMH        Date Filed 04/12/21     Entry Number 1       Page 14 of 20




               impending death;

            d. Loss of income;

            e. funeral expenses; and

            f. suffer other such injuries, damages, and particulars as the evidence may show.

   69.         By reason of the foregoing, and under S.C. Code Ann. § 15-5-90 et seq., Plaintiff,

on behalf of the Estate of Stephen Battaglia, is entitled to recover for all general and special

damages to Stephen proximately caused by Defendant Harbor Freight and the defective condition

of its product manufactured, distributed, marketed, placed into the stream of commerce and/or

sold.

   70.         Moreover, wrongful death is a specifically recognized cause of action under South

Carolina law, and this cause of action is brought in accordance with S.C. Code Ann.§ 15-5-10 et

seq on behalf of the surviving heirs of Stephen Battaglia, deceased, by his personal representative,

Amy Battaglia.

   71.         The Plaintiff, as personal representative of the estate of Stephen Battaglia,

deceased, is authorized to and bring this action on behalf of the survivors and statutory

beneficiaries of Stephen Battaglia under and by virtue of S.C. Code Ann.§ 15-5-10 et seq.

   72.         As a direct and proximate result of Plaintiff’s Decedent’s death, which a direct and

proximate result of the manufacture and sale of the defective, unreasonably dangerous Pittsburgh

Automotive stand Plaintiff’s Decedent’s beneficiaries have suffered damages, present and

prospective, which are naturally the proximate consequence of the Defendant Harbor Freight’s

wrongful acts and omissions, including pecuniary loss, mental shock and suffering, wounded

feelings, grief and sorrow, loss of companionship, funeral expenses, and such other damages as




                                                14
     8:21-cv-01062-HMH            Date Filed 04/12/21        Entry Number 1     Page 15 of 20




the Court or jury deems just and proper for Plaintiff’s Decedent’s wrongful death under S.C. Code

Ann. § 15-51-10 et seq.

    73.         As a direct and proximate result of the death of Stephen Battaglia, his survivors

have been deprived of the earnings, services, maintenance, guidance, tutelage, advice, counsel,

support, comfort, assistance and society that they would have received from Stephen Battaglia for

the remainder of his natural life had his life not been tragically and prematurely lost.

    74.         As a direct and proximate result of the acts/omissions of Defendant Harbor Freight

as set forth above, decedent, Stephen Battaglia, suffered injuries, including excruciating pain and

suffering, mental anguish, terror, and knowledge of bodily injury and impending death. Stephen

Battaglia has lost his life as set forth herein.

    75.         By reason of the foregoing and pursuant to sections 15-5-90 and 15-51-10 of the

South Carolina Code, Plaintiff demands judgment against Defendant Harbor Freight for all actual

and compensatory damages suffered, as well as for punitive damages in an amount sufficient to

keep such wrongful conduct from being repeated, together with interest, if applicable, and all costs

of this action and for such other and further relief as this Honorable Court and/or jury may deem

just and proper.

                                        THIRD CAUSE OF ACTION
          WRONGFUL DEATH & SURVIVAL: NEGLIGENCE, GROSS NEGLIGENCE
                             AND RECKLESSNESS
    76.         Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as though fully set forth herein.

    77.         At all times, Defendant Harbor Freight had a duty to use reasonable care in

selecting, marketing, and selling the items in its stores.




                                                   15
     8:21-cv-01062-HMH          Date Filed 04/12/21      Entry Number 1         Page 16 of 20




    78.         Defendant Harbor Freight breached this duty by allowing the defectively

manufactured jack stands, including the subject jack stands, to be placed in its stores, and by

marketing and selling the defectively manufactured jack stands.

    79.         Specifically, these jack stands, including the subject jack stands, are unsafe due to

inconsistencies in manufacturing caused by aging in the tooling. These inconsistencies make the

stands inherently dangerous because they can collapse under a load causing danger, injury or death

to nearby individuals and damage to property; just as the subject jack stands did in this case. In

addition, the three-ton jack stands, including the subject jack stands, had inconsistent location

indexing of the pawl armature hole.

    80.         Defendant Harbor Freight knew or should have known about the defective nature

of its jack stands; yet failed to disclose this knowledge to hundreds or thousands of consumers,

including Stephen Battaglia, which ultimately resulted in his untimely death.

    81.         As a direct and proximate result of the negligent, grossly negligent, reckless,

willful, wanton and careless acts and/or omissions of Defendant Harbor Freight as set forth above,

decedent, Stephen Battaglia, suffered injuries, including excruciating pain and suffering, mental

anguish, terror, and knowledge of bodily injury and impending death. Stephen Battaglia has lost

his life as set forth herein.

    82.         The collapse of Pittsburgh Automotive stand directly and proximately caused

Stephen to:

            a. suffer excruciating personal injuries;

            b. endure physical pain and suffering;

            c. suffer emotional distress, mental anguish, terror, knowledge of bodily injury and

                impending death;



                                                 16
        8:21-cv-01062-HMH        Date Filed 04/12/21     Entry Number 1       Page 17 of 20




            d. Loss of income;

            e. funeral expenses; and

            f. suffer other such injuries, damages, and particulars as the evidence may show.

   83.         By reason of the foregoing, and under S.C. Code Ann. § 15-5-90 et seq., Plaintiff,

on behalf of the Estate of Stephen Battaglia, is entitled to recover for all general and special

damages to Stephen proximately caused by Defendant Harbor Freight and the defective condition

of its product manufactured, distributed, marketed, placed into the stream of commerce and/or

sold.

   84.         Moreover, wrongful death is a specifically recognized cause of action under South

Carolina law, and this cause of action is brought in accordance with S.C. Code Ann.§ 15-5-10 et

seq on behalf of the surviving heirs of Stephen Battaglia, deceased, by his personal representative,

Amy Battaglia.

   85.         The Plaintiff, as personal representative of the estate of Stephen Battaglia,

deceased, is authorized to and bring this action on behalf of the survivors and statutory

beneficiaries of Stephen Battaglia under and by virtue of S.C. Code Ann.§ 15-5-10 et seq.

   86.         As a direct and proximate result of Plaintiff’s Decedent’s death, which a direct and

proximate result of the manufacture and sale of the defective, unreasonably dangerous Pittsburgh

Automotive stand Plaintiff’s Decedent’s beneficiaries have suffered damages, present and

prospective, which are naturally the proximate consequence of the Defendant Harbor Freight’s

wrongful acts and omissions, including pecuniary loss, mental shock and suffering, wounded

feelings, grief and sorrow, loss of companionship, funeral expenses, and such other damages as

the Court or jury deems just and proper for Plaintiff’s Decedent’s wrongful death under S.C. Code

Ann. § 15-51-10 et seq.



                                                17
     8:21-cv-01062-HMH            Date Filed 04/12/21     Entry Number 1        Page 18 of 20




    87.         As a direct and proximate result of the death of Stephen Battaglia, his survivors

have been deprived of the earnings, services, maintenance, guidance, tutelage, advice, counsel,

support, comfort, assistance and society that they would have received from Stephen Battaglia for

the remainder of his natural life had his life not been tragically and prematurely lost.

    88.         As a direct and proximate result of the acts/omissions of Defendant Harbor Freight

as set forth above, decedent, Stephen Battaglia, suffered injuries, including excruciating pain and

suffering, mental anguish, terror, and knowledge of bodily injury and impending death. Stephen

Battaglia has lost his life as set forth herein.

    89.         By reason of the foregoing and pursuant to sections 15-5-90 and 15-51-10 of the

South Carolina Code, Plaintiff demands judgment against Defendant Harbor Freight for all actual

and compensatory damages suffered, as well as for punitive damages in an amount sufficient to

keep such wrongful conduct from being repeated, together with interest, if applicable, and all costs

of this action and for such other and further relief as this Honorable Court and/or jury may deem

just and proper.

                             REQUEST FOR PUNITIVE DAMAGES

          87.   Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth

fully herein.

          88.   The actions and inactions of the Defendant was of such a character as to constitute

a pattern or practice of willful, wanton, and reckless misconduct causing substantial harm and

resulting in damages to Plaintiff and Plaintiff’s Decedent.

          89.   More specifically, the Defendant acted with a conscious and flagrant disregard for

the rights and safety of Plaintiff’s Decedent, and/or deliberately engaged in willful, wanton, and

reckless disregard for the life and safety of Plaintiff’s Decedent.


                                                   18
     8:21-cv-01062-HMH           Date Filed 04/12/21        Entry Number 1     Page 19 of 20




       90.      By reason of the foregoing and pursuant to sections 15-5-90 and 15-51-10 of the

South Carolina Code, the Defendants are liable to Plaintiff for punitive and exemplary damages.

                                      PRAYER FOR RELIEF

       91.      WHEREFORE, Plaintiff prays as follows:

             a. For a trial by jury pursuant to Rule 38, Fed. R. Civ. P.

             b. Judgment against Defendant Harbor Freight;

             c. For such sums as actual and other compensatory damages in an amount as a jury

                may determine and in excess of the minimum jurisdictional limit of this Honorable

                Court;

             d. For exemplary and punitive damages against Defendant Harbor Freight, in an

                amount as a jury may determine to halt such conduct;

             e. For the costs of this suit, including attorney’s fees; and

             f. For such other and further relief to which they may be entitled, that this Honorable

                Court deems just and proper.

                                          JURY DEMAND

       92.      Plaintiff hereby demands a trial by jury.




                                                  19
    8:21-cv-01062-HMH    Date Filed 04/12/21   Entry Number 1     Page 20 of 20




Dated: April 12, 2021.
                                       /s/ T. David Hoyle
                                       T. David Hoyle, Esq. (D.S.C. Bar No. 9928)
                                       W. Taylor Lacy, Esq. (D.S.C. Bar No .9929)
                                       MOTLEY RICE, LLC
                                       28 Bridgeside Blvd.
                                       Mount Pleasant, SC 29464
                                       Phone: (843) 216-9000
                                       Dhoyle@motleyrice.com
                                       Wlacy@motleyrice.com

                                       In association with:

                                       Michael K. Johnson, Esq. (#0258696)
                                       Pro Hac Vice to be filed
                                       Kenneth W. Pearson, Esq. (#016088X)
                                       Pro Hac Vice to be filed
                                       Adam J. Kress, Esq. (#0397289)
                                       Pro Hac Vice to be filed
                                       JOHNSON BECKER, PLLC
                                       444 Cedar Street, Suite 1800
                                       Phone: (612) 436-1800
                                       mjohnson@johnsonbecker.com
                                       kpearson@johnsonbecker.com
                                       akress@johnsonbecker.com

                                       Attorneys for Plaintiff




                                       20
